Fourth Court of Appeals
                               San Antonio, Texas
                                    February 2, 2018

                                  No. 04-17-00704-CV

                                 Russell AMSBERRY,
                                       Appellant

                                            v.

                                 Alejandra SALAZAR,
                                       Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-17196
                   The Honorable Angelica Jimenez, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
February 16, 2018.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court